DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Application; Restriction
Applicant’s election without traverse of Group I (Claims 1-9) in the reply filed on 1/4/2021 is acknowledged. The Remarks state that Claims 10-20 have been withdrawn, yet incorrect status identifiers were used. The requirement for correct status identifiers is waived for this response only to prevent delays in prosecution. 
Claim(s) 1-20 is/are pending.
Claim(s) 10-20 is/are withdrawn from consideration.
Claim(s) 10, 11, 16, and 20 is/are currently amended.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


I. Claims 4-5 – or as stated below – is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitation “is configured to be connected to an electrical source” in Claim 4 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Here, “electrode” is construed as a nonce term, modified by a linking phrase “configured to,” and is not modified by sufficient structure or materials. See MPEP 2182 I. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “is configured for use as an anode or as a cathode in an electric arc furnace” in Claim 5 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Here, “electrode” is construed as a nonce term, modified by a linking phrase “configured to,” and is not modified by sufficient structure or materials. See MPEP 2182 I. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.


(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	Alternatively, to the extent the language in Claims 4-5 above cannot be construed under 35 U.S.C. 112, ¶6, the “is configured to be” and “is configured for use” phrases are indefinite as 

 
Claim Rejections - 35 USC §§ 102-103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


I. Claim(s) 1, 2, 4, 5, 8 and 9 – or as stated below -  is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by KR 10-1113976 to Kim, et al. (03-13-2012; H01M 4/583). 

US 2012/0107683 to Kim, et al. is relied on as a translation, to which citation is given. 

With respect to Claim 1, this claim requires “a network of compressed interconnected nanostructured carbon particles formed by applying a force to a plurality of nanostructured carbon particles to form a cohesive body.” Kim teaches carbon nanotubes. See e.g. (Kim 4: [0055]). The nanotubes form an interconnected network. See (Kim 4: [0055]) (“Advantageously, nanotubes with their lengths in this range can connect self-assembled nanoparticle aggregates to each other to form a network, thereby contributing to electrical conductive properties between aggregates. “) and (Kim 4: [0056]) (“In another specific embodiment of the present invention, carbon nanotubes forms a network by linking not only the surfaces of the aggregates but their interiors as well by penetrating into these nanoparticle aggregates.”). The network is compressed. (Kim 4: [0058], [0062], [0094] et seq.). 
Claim 1 further requires “sufficient individual nanostructured carbon particles of the network are interconnected with adjacent nanostructured carbon particles to form an electrically conductive structure.” An electrically conductive structure is formed. See e.g. (Kim 4: [0056]) (“A structure in which carbon nanotubes connect deeply into the interior of an aggregate has an advantage in that electrical conductive properties may be greatly enhanced.”). 
As to Claim 2, metallic nanotubes are more than reasonably suggested by virtue of the conductive properties described. (Kim 4: [0056]).
As to Claim 4, notwithstanding the issues above, the electrode is construed as so configured. (Kim “Claim 1,” passim).
Claim 5, notwithstanding the issues above, the electrode is construed as so configured. (Kim “Claim 1,” passim).
As to Claim 8, pressing is taught. (Kim 7: [0095]). 
As to Claim 9, the nanotubes are unfluorinated. (Kim 4: [0054]).  

II. Claim 1, 2, 4, 5, 8 and 9 – or as stated below -  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over KR 10-1113976 to Kim, et al. (03-13-2012; H01M 4/583). 

US 2012/0107683 to Kim, et al. is relied on as a translation, to which citation is given. 

	The discussion accompanying “Rejection I” above is incorporated herein by reference. To the extent any of the cited passages can be characterized as combining embodiments, selecting from lists, etc. (no such concession is made), any such combination/selection is obvious. The articulated rationale is that it reflects application of known techniques, materials, elements, etc. consistent with known methods to achieve predictable results. This does not impart patentability. MPEP 2143. 
	
III. Claim(s) 7 – or as stated below - is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over KR 10-1113976 to Kim, et al. (03-13-2012; H01M 4/583).

The discussion(s) of “Rejection(s) I-II” is/are incorporated herein by reference. 
US 2012/0107683 to Kim, et al. is relied on as a translation, to which citation is given. 

As to Claim 7, verifying the presence of “residue of nanostructured carbon” requires specialized testing not at the disposal of the Office. However, Kim teaches a host of carbon containing solvents (Kim 5: [0070]-[0072]) and nanotubes. (Kim 5: [0075]). The mixture can contain additional carbon-containing additives. (Kim 6: [0078]). These are pressed and heated. et seq.). This reasonably suggests a “residue of nanostructured carbon,” which is broad language. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).

IV. Claim(s) 2-3 – or as stated below - is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by KR 10-1113976 to Kim, et al. (03-13-2012; H01M 4/583) in view of:
(i) Baughman, et al., Carbon Nanotubes—the Route Toward Applications, Science 2002; 297: 787-792 (hereinafter “Baughman at __”) to show a state of fact. 

The discussion(s) of “Rejection(s) I-II” is/are incorporated herein by reference. 
US 2012/0107683 to Kim, et al. is relied on as a translation, to which citation is given. 
As to Claim 2, to the extent Kim teaching conductive properties is not enough to teach metallic properties (no such concession is made), Baughman (a review article) teaches “SWNTs may be either metallic or semiconducting, depending on the sheet direction about which the graphite sheet is rolled to form a nanotube cyclinder,” and that “electronic transport [occurs] in metallic SWNTs.” (Baughman at 787, col. 1). 
As to Claim 3, a mirror plane of symmetry is taught. See (Baughman “Fig. 1A”) (armchair nanotube) and (Baughman at 787, col. 1) (“All armchair SWNTs are metals.”) 

V. Claim 6 – or as stated below -  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over KR 10-1113976 to Kim, et al. (03-13-2012; H01M 4/583) in view of:
(i) Gohier, et al, Carbon nanotube growth mechanism switches from tip- to base-growth with decreasing catalyst particle size, Carbon 2008; 46: 1331-1338 (hereinafter “Gohier at __”). 

The discussion(s) of “Rejection(s) I-II” is/are incorporated herein by reference. 
US 2012/0107683 to Kim, et al. is relied on as a translation, to which citation is given.
As to Claim 6, to the extent Kim may not teach nanotubes with catalysts in their tips, this difference does not impart patentability. Kim teaches “[a]ll of the single-walled, double-walled, and multi-walled carbon nanotubes may be used as the carbon nanotube component in the inventive electrode active material composite.” (Kim 4: [0055]). This teaches that a number of nanotubes are suitable for use in the electrodes of Kim. One of skill in the art would understand that some of these nanotubes, depending on how they are made, would have catalysts in their tips. These are the teachings of Gohier. (Gohier at 1331 – Introduction) (discussing base growth and tip growth mechanism). See also (Gohier “Figs. 3-5”) (note catalysts in tips). Use of a known material (catalyst tipped nanotubes, per Gohier) in a process that calls for nanotubes (Kim) does not impart patentability. MPEP 2143. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571)272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley S. Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736